Citation Nr: 1218433	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  10-22 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for degenerative arthritis of the spine. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to September 1968. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In November 2009, the Board remanded this matter to the RO via the Appeals Management Center (AMC) for additional development.

In August 2011, the Veteran testified at a hearing before the undersigned at the RO; a transcript of that hearing is of record.  The record was held open for a period of 30 days to afford the Veteran an opportunity to submit additional evidence.  

In January 2012, the Board again remanded this matter to the RO via the AMC for additional development.

In a March 2012 rating decision, the RO recharacterized the Veteran's service-connected lumbosacral strain as degenerative arthritis of the spine and assigned a 20 percent rating, effective September 30, 2004 (the date of his increased rating claim).  The Veteran is presumed to be seeking the maximum benefit allowed by law and regulation, and therefore the additional assignment of benefits is not considered to have resolved that claim.  AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to a TDIU rating is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Degenerative arthritis of the spine is not manifested by forward flexion of the thoracolumbar spine to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for degenerative arthritis of the spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Codes 5003-5242 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The Veteran filed his increased rating claim in September 2004.  He was notified of the provisions of the VCAA by the RO in correspondence dated in December 2004.  This pre-adjudication letter notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA.  

With respect to the Dingess requirements, in August 2006, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date. 

As indicated above, certain VCAA notice was provided after the initial unfavorable AOJ decision.  However, the Federal Circuit Court (Federal Circuit) and the Court of Appeals for Veterans Claims (Court) have since further clarified that the VA can provide additional necessary notice subsequent to the initial AOJ adjudication, and then go back and readjudicate the claim, such that the essential fairness of the adjudication - as a whole - is unaffected because the appellant is still provided a meaningful opportunity to participate effectively in the adjudication of the claim.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (where the Federal Circuit Court held that a SOC or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, after the notice letters were provided to the Veteran, the claim was readjudicated in a March 2012 SSOC. 

Next, VA has a duty to assist a veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The RO has obtained service treatment records, service personnel records, records from the Social Security Administration (SSA), and VA and private treatment records.  The Veteran submitted multiple written statements discussing his contentions and testified at a hearing in front of the undersigned.  Neither the Veteran nor his representative has identified any outstanding pertinent evidence related to his increased rating claim.

Additionally, in August 2011, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488   (2010). 

Here, during the August 2011 hearing, the undersigned Veterans Law Judge identified the issue on appeal.  Information was also solicited regarding the Veteran's claim for benefits and the need to show evidence of increased severity of the service-connected lumbar spine disability.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record. 

The Veteran was also provided with VA examinations in April 2005, February 2010, and February 2012 for his service-connected degenerative arthritis of the spine.  The Board finds the above VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his service-connected lumbar spine disability under the applicable rating criteria.  There is also no objective evidence indicating that there has been a material change in the severity of the Veteran's lumbar spine disability since the February 2012 VA examination.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Therefore, the available records and medical evidence have been obtained in order to make adequate determinations as to this claim.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Laws and Regulations

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2 (2011), and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3 (2011).  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While the veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The Court has also held that, in a claim of disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following matter is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).   

The Veteran's service-connected lumbar spine disorder has been evaluated as degenerative arthritis of the spine (designated at Diagnostic Code 5242) and is rated as 20 percent pursuant to the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Code 5003-5242 (2011).  The hyphenated diagnostic code indicates that degenerative arthritis, under Diagnostic Code 5003, is the service-connected disorder, and degenerative arthritis of the spine, under Diagnostic Code 5242, is a residual condition.  38 C.F.R. § 4.27 (2011).

Under Diagnostic Code 5003, the severity of degenerative arthritis, established by x-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected.  38 C.F.R. §§ 4.71a, Diagnostic Code 5003 (2011). 

When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  However, Note (2) to Diagnostic Code 5003 provides that the 20 percent and 10 percent ratings based on x-ray findings with no limitation of motion of the joint or joints will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011). 

The General Rating Formula for Diseases and Injuries of the Spine provides for the assignment of a 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, when the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, when muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A rating of 40 percent is assigned for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine.  A rating of 100 percent is awarded for unfavorable ankylosis of the entire spine. 

Note: (1) Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate Diagnostic Code. 

Note: (2) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. (See also Plate V.) 

Note: (3) In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note: (4) Round each range of motion measurement to the nearest five degrees. 

Note: (5) For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note: (6) Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Moreover, "chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011). 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months warrants the assignment of a 20 percent rating.  Intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months is assigned a 40 percent rating.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months. 

Note: (1) For purposes of evaluations under diagnostic code 5243 an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

Note: (2) If intervertebral disc syndrome is present in more than one spinal segment provided that the effects in each spinal segment are clearly distinct evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examinations on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2011).  

The Court has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion.  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2011); see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 is not limited to arthritis).

Finally, the Court has also held that "within a particular diagnostic code, a claimant is not entitled to more than one disability rating for a single disability unless the regulation expressly provides otherwise.  To find otherwise would permit absurd results - compensation twice for the same condition ...").  Cullen v. Shinseki, 24 Vet. App. 74, 84 (2010); see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that separate ratings for limitations of both flexion and abduction of the shoulder were not permitted as this impairment arose from one disability).

Factual Background and Analysis

The Veteran filed a claim seeking an increased rating for his service-connected lumbar spine disability in September 2004. 

VA treatment records dated from 2003 to 2006 detailed complaints of low back pain as well as findings of osteoarthritis of the lumbar spine and degenerative arthritis with chronic lower back pain.  A January 2005 X-ray report listed an impression of minimal degenerative changes and vertebral hemagioma.  

In an April 2005 VA spine examination report, the Veteran complained of lumbar spine pain, flare-ups that increased pain to 9/10 that last for three days, and had one such flare-up requiring him to seek medical attention in the past 12 months.  His decreased range of motion was estimated at 45 degrees with flare-up.  The Veteran reported that he was the vice president of a Jacuzzi company and had not missed work in the past 12 months secondary to his back.  On physical examination, the Veteran was noted to favor his left leg on ambulation, no muscle spasm or impressive point tenderness, slight decreased pinprick on the left in a non-radicular fashion, and full muscle strength.  Range of motion findings of the lumbar spine were listed as forward flexion to 90 degrees; backward extension to 20 degrees; right lateral flexion to 20 degrees; left lateral flexion to 20 degrees; right rotation to 30 degrees; and left rotation to 30 degrees.  Straight leg raise testing bilaterally was noted to produce only low back pain at 80 degrees.  The examiner listed diagnoses of chronic lumbar strain and L5 pars defect with grade I spondylothesis.  

In a February 2010 VA spine examination report, the Veteran complained of increased pain, decreased motion, back spasms, and stiffness.  It was indicated that he did not experience flare-ups of his spinal condition or any incapacitating episodes of spine disease.  The Veteran was noted to use a cane and be able to walk a 1/4 of a mile.  Physical examination findings were listed as mildly antalgic gait, normal motor and sensory findings, and positive Lasegue's sign bilaterally.  Objective abnormalities of the thoracic sacrospinalis were listed as guarding, pain with motion, and tenderness.  Range of motion findings of the lumbar spine were listed as forward flexion to 70 degrees (pain occurring at 50 degrees); backward extension to 10 degrees (pain occurring at 5 degrees); right lateral flexion to 20 degrees (pain occurring at 15 degrees); left lateral flexion to 20 degrees (pain occurring at 15 degrees); right rotation to 20 degrees (pain occurring at 15 degrees); and left rotation to 20 degrees (pain occurring at 15 degrees).  It was indicated there was no additional limitation of motion after repetitive motion testing.  

X-ray findings were listed as Grade I spondylothesis at L5-S1 with bilateral pars defect at L5, mild stenosis L1 through L5, and stable MRI lumbar spine comparison to January 2005 report.  The Veteran reported that he retired in 2005 due to medical reasons.  The examiner, a physician, listed diagnoses of recurrent low back strain and arthritis of the lumbar spine.  He further indicated that the Veteran's low back condition had a significant effect on his usual occupation with decreased mobility, problems with lifting and carrying, difficulty reaching, and pain.

During his August 2011 hearing, the Veteran discussed increased lumbar spine disability residuals, to include functional impairment, pain, radiating pain down his legs (mostly on one side with tingling and numbness), back spasms, and fatigability.  He indicated that he knew his limitations, could only walk half a block, and had been told that the only solution for his disability was back fusion surgery. 

In a February 2012 VA Back Conditions Disability Benefits Questionnaire (DBQ), the Veteran complained of right leg pain and weakness, low back pain, numbness of toes, and pain with movement and bending.  It was indicated that he did not experience flare-ups of his spinal condition.  Range of motion findings of the lumbar spine were listed as forward flexion to 60 degrees (pain occurring at 40 degrees); backward extension to 0 degrees (pain occurring at 0 degrees); right lateral flexion to 20 degrees (pain occurring at 10 degrees); left lateral flexion to 20 degrees (pain occurring at 10 degrees); right rotation to 30 degrees (pain occurring at 15 degrees); and left rotation to 15 degrees (pain occurring at 15 degrees).  

It was noted that the Veteran ambulated in bent over position (about 20 degrees of flexion) and was unable to straighten to neutral position with no extension possible.  The examiner further noted that the Veteran was unable to perform repetitive use testing with three repetitions due to pain and instability.  It was detailed that he showed functional loss and/or functional impairment of the throacolumbar spine with contributing factors of disability listed as less movement than normal, weakened movement, excess fatigability, pain on movement, instability of station, disturbance of locomotion, and interference with sitting, standing, and/or weight bearing. 

On physical examination, the Veteran showed right lower paralumbar tenderness or pain to palpation, full muscle strength on motor testing, normal deep tendon reflexes of the knee, hypoactive deep tendon reflexes of the ankle, normal sensory findings, positive straight leg raising test on the right side, and no signs of radiculopathy.  A February 2012 VA X-ray report listed an impression of diffuse mild to moderate degenerative joint disease.  It was noted that there were no signs of lumbar intervertebral disc syndrome of the thoracolumbar spine but use of a cane as an assistive device.  The examiner indicated that the Veteran's back condition impacted his ability to work, as he was unable to lift heavy objects or walk any significant distance. 

The Boards review of additional VA treatment records (to include records contained in the Veteran's Virtual VA (VVA) file) dated from 2008 to 2012 showed continued complaints of chronic lower back pain.  Records from SSA were also reviewed but did not include any information pertinent to the Veteran's current appeal. 

Considering the evidence of record in light of the pertinent legal authority, the Board finds that the criteria for a rating in excess of 20 percent for degenerative arthritis of the spine have not been met.  Evidence of record does not show that the Veteran suffers from forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  In addition, while the Veteran complained of radiating pain, numbness, and tingling to the lower extremities, objective compensable neurologic manifestations associated with his service-connected lumbar spine disability are clearly not documented in the evidence of record.  The Board has also determined that the assignment of a higher rating is not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, as the April 2005, February 2010, and February 2012 VA examination reports each specifically indicated that there were no signs of lumbar intervertebral disc syndrome and no periods of incapacitating episodes.  

The Board further finds that there is no basis for the assignment of a higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  The Court has recently held, however, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  Indeed, as noted, even with his complaints of pain, the Veteran has not demonstrated loss of flexion to 30 degrees.  The evidence reflects that the currently assigned 20 percent rating properly compensates him for the extent of functional loss resulting from symptoms like painful motion, weakness, tenderness, and stiffness. 

The Board is fully cognizant that the Veteran has consistently reported pain associated with his service-connected lumbar spine disability.  The Board has considered the factors regarding pain and functional loss noted above.  Here, however, the weight of the evidence is against a finding that pain or limitation of motion on repetitive use results in functional loss warranting the assignment of any increased evaluation.

The Veteran also submitted written statements and hearing testimony discussing the severity of his service-connected lumbar spine symptomatology.  In rendering a decision on this appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report his increased lumbar spine symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, the clinical evidence of record does not indicate that the assignment of any increased evaluation is warranted.  As the Veteran's statements are inconsistent with the evidence of record, the Board finds his assertions of increased lumbar spine symptoms to lack credibility as well as probative weight.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("In the case of oral testimony, a hearing officer may properly consider the demeanor of the witness, the facial plausibility of the testimony, and the consistency of the witness' testimony with other testimony and affidavits submitted on behalf of the [V]eteran."); Jones v. Derwinski, 1 Vet. App. 210, 217 (1991) (finding that "the assessment of the credibility of the veteran's sworn testimony is a function for the BVA in the first instance").  Thus, evidence of increased lumbar spine symptomatology has not been established, either through medical or lay evidence, during the appeal period.

For all the foregoing reasons, the Veteran's claim for entitlement to an evaluation in excess of 20 percent for degenerative arthritis of the spine must be denied.  The Board has considered additional staged ratings, under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.  Since the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2011), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  Therefore, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that the rating criteria reasonably describe his disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms concerning the Veteran's lumbar spine disability than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned scheduler evaluation is, therefore, adequate. Consequently, referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted. 


ORDER

Entitlement to an evaluation in excess of 20 percent for degenerative arthritis of the spine is denied. 


REMAND

The Board's review of the claims file reveals that further development on the issue of entitlement to a TDIU rating is warranted.

As discussed above, in the February 2010 VA spine examination report, the Veteran reported that he retired in 2005 due to medical reasons.  The examiner further indicated that the Veteran's low back condition had a significant effect on his usual occupation with decreased mobility, problems with lifting and carrying, difficulty reaching, and pain.  In the February 2012 VA Back Conditions Disability Benefits Questionnaire (DBQ), the examiner indicated that the Veteran's back condition impacted his ability to work, as he was unable to lift heavy objects or walk any significant distance. 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, based on the evidence of record as well as the Veteran's assertions, the Board finds that the issue of TDIU has been reasonably raised and is, thus, properly before the Board by virtue of his increased rating claim pursuant to Rice. 

Having determined that the issue of TDIU is properly raised by the record, the Board finds that further development is necessary prior to adjudicating the claims. In this regard, the law provides that a TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011). 

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312   (2007).

As an initial matter, the Board acknowledges that the Veteran is currently service-connected for a sole disability, degenerative arthritis of the spine rated as 20 percent disabling.  Given the evidence of record demonstrating that the Veteran is currently not employed and may be unemployable due to his lumbar spine disability, a VA examination and opinion should be provided to determine whether his service-connected lumbar spine disability alone renders him unable to secure or follow a substantially gainful occupation.   

Accordingly, the case is REMANDED for the following actions:

1.  The AMC should arrange for the Veteran to undergo a VA examination with an appropriate physician to determine if the Veteran is unemployable due to his service-connected disability.  The claims folder and a copy of this REMAND should be made available to and reviewed by the VA examiner.  The VA examiner should note in the examination report that this has been accomplished. 

Without taking the Veteran's age into account, the examiner should specifically indicate whether it is at least as likely as not (50 percent or greater) that the Veteran is precluded from obtaining or maintaining any gainful employment (consistent with his education and occupational experience) solely due to his service-connected lumbar spine disability.  In doing so, the examiner should specifically address the Veteran's statements asserting early retirement in 2005 due to medical reasons, the relevance of any non-service connected disabilities, and the findings of the VA examiners in the February 2010 and February 2012 VA spine examination reports.  

The examiner should include a complete rationale for the findings and opinions expressed in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.

2.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims file.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations--specifically to include consideration of all of the evidence added to the record since the March 2012 SSOC.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


